535 U.S. 923
WASHINGTON DEPARTMENT OF SOCIAL AND HEALTH SERVICES ET AL.v.GUARDIANSHIP ESTATE OF KEFFELER ET AL.
No. 01A557.
Supreme Court of the United States.
March 13, 2002.

1
Application for stay, presented to Justice O'Connor, and by her referred to the Court, granted, and it is ordered that the stay granted by Justice O'Connor on January 29, 2002, shall continue, and the mandate of the Supreme Court of Washington, case No. 67680-1, issued on December 14, 2001, is stayed pending the timely filing and disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon issuance of the mandate of this Court.